925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerald L. KENDRICK, et al., Plaintiffs,Elbert Phillip Long, Plaintiff-Appellant,v.David H. BLAND, et al., Defendants-Appellees.
No. 90-5829.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Elbert Phillip Long is an inmate at the Kentucky State Reformatory.  He filed a motion to hold the defendant prison officials in contempt for their failure to comply with a portion of the consent decree entered in Kendrick v. Bland, 541 F.Supp. 21 (W.D.Ky.1981).  The district court declined to find the defendants in contempt.  This appeal followed the denial of a motion to reconsider.  Long has filed a brief without benefit of counsel.


4
Upon consideration, we find that the district court correctly disposed of the contempt motion.  Long's action deals with a single parole revocation dispute.  A contempt citation under the consent decree would only issue if the defendants were shown to have systematically breached their agreed duty to set up a procedure whereby technical parole violators are diverted to a community treatment center.  The action is meritless.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation